


Exhibit 10.9

 

CRA INTERNATIONAL, INC. RESTRICTED STOCK AGREEMENT

 

Notification and Acceptance of Restricted Stock Award
Non-Employee Director Award Pursuant to Section 6.9 of the Plan

 

Pursuant to the CRA International, Inc. 2006 Equity Incentive Plan (the “Plan”),
the Director named below (hereinafter the “Holder”) has been granted
             shares (the “Restricted Shares ”) of the Company’s Common Stock,
without par value (“Common Stock”), subject to the restrictions stated below and
in the Plan, on the condition that the Holder execute and deliver this
Agreement.

 

In accordance with the Plan, the Company is therefore pleased to offer you the
following Restricted Stock Award:

 

Grant Date:

 

[                                  ]

 

 

 

Director Name and Residential Address:

 

 

 

 

 

Number of shares of Common Stock granted in this Restricted Stock Award:

 

        shares of the Company’s Common Stock

 

 

 

Vesting Period:

 

Four years, with Twenty-five Percent (25%) of the Restricted Stock Award vesting
on each anniversary of the Grant Date.

 

 

 

Vesting Schedule:

 

Date

 

% Vested

 

 

 

[                              ]

 

25

%

 

 

[                              ]

 

50

%

 

 

[                              ]

 

75

%

 

 

[                              ]

 

100

%

 

This Restricted Stock Award is subject to the terms and conditions of the
Restricted Stock Agreement set forth below (the “Agreement”).  By signing below
you both accept this Restricted Stock Award and acknowledge that you have read,
understand, agree to and accept the terms and conditions of the Agreement set
forth below.

 

Signed as a Massachusetts agreement under seal as of the Grant Date:

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

James C. Burrows

 

{Insert Holder name}

President and CEO

 

 

 

--------------------------------------------------------------------------------


 

Restricted Stock Agreement

 

The terms of this Agreement shall govern the attached Notification and
Acceptance of Restricted Stock Award (the “Award”).  Capitalized terms used, but
not defined, herein shall have the meanings ascribed to them in the Award.  The
Company agrees to issue the Restricted Shares to the Holder in consideration of
the premises made herein and for valuable consideration, the receipt whereof is
hereby acknowledged, subject to the terms and conditions of the Plan and this
Agreement as follows:

 


1.                                       VESTING SCHEDULE.  THE INTEREST OF THE
HOLDER IN THE RESTRICTED SHARES SHALL VEST, AS TO ONE-FOURTH OF THE RESTRICTED
SHARES, ON THE FIRST ANNIVERSARY OF THE GRANT DATE, AND, AS TO AN ADDITIONAL
ONE-FOURTH, ON EACH SUCCEEDING ANNIVERSARY, SO AS TO BE 100% VESTED ON THE
FOURTH ANNIVERSARY THEREOF, CONDITIONED UPON THE HOLDER’S CONTINUED SERVICE AS A
DIRECTOR OF THE COMPANY AS OF EACH VESTING DATE.  NOTWITHSTANDING THE FOREGOING,
THE INTEREST OF THE HOLDER IN THE RESTRICTED SHARES SHALL VEST AS TO 100% OF THE
THEN UNVESTED RESTRICTED SHARES UPON THE HOLDER’S TERMINATION OF SERVICE TO THE
COMPANY DUE TO DEATH OR DISABILITY.  AS USED HEREIN, THE TERM “DISABILITY” SHALL
MEAN ANY CONDITION, ARISING BY REASON OF ILL HEALTH OR OTHERWISE, ON ACCOUNT OF
WHICH THE HOLDER SHALL BECOME UNABLE TO PERFORM SERVICES AS A DIRECTOR OF THE
COMPANY FOR A PERIOD OF SIX (6) CONSECUTIVE MONTHS.


 


2.                                       FORFEITURE OF RESTRICTED SHARES.


 


(A)                                  THE RESTRICTED SHARES MAY NOT BE SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNTIL THE RESTRICTED SHARES BECOME VESTED IN
ACCORDANCE WITH PARAGRAPH 1 HEREOF.  THE PERIOD OF TIME BETWEEN THE GRANT DATE
AND THE DATE RESTRICTED SHARES BECOME VESTED IS REFERRED TO HEREIN AS THE
“RESTRICTION PERIOD” FOR EACH OF SUCH SHARES.


 


(B)                                 IF SERVICE FOR THE COMPANY AS A DIRECTOR IS
TERMINATED BY THE COMPANY FOR ANY REASON (OTHER THAN DEATH OR DISABILITY), THE
BALANCE OF THE RESTRICTED SHARES THAT HAVE NOT VESTED AT THE TIME OF THE
HOLDER’S TERMINATION OF SERVICE SHALL BE FORFEITED BY THE HOLDER AND SHALL
AUTOMATICALLY BE RETURNED TO THE COMPANY.


 


3.                                       ESCROW OF CERTIFICATES.


 


(A)                                  SIMULTANEOUSLY WITH THE EXECUTION OF THIS
AGREEMENT, THE HOLDER SHALL DEPOSIT WITH THE COMPANY THE CERTIFICATE OR
CERTIFICATES REPRESENTING ALL OF THE RESTRICTED SHARES AND SHALL PROMPTLY UPON
ACQUISITION OF ANY ADDITIONAL SHARES OF STOCK, PROPERTY OR SECURITIES DESCRIBED
IN PARAGRAPHS 6 AND 7 HEREOF, DEPOSIT WITH THE COMPANY THE CERTIFICATE OR
CERTIFICATES FOR SUCH ADDITIONAL SHARES.  ANY SUCH ADDITIONAL SHARES SHALL FOR
ALL PURPOSES BE DEEMED RESTRICTED SHARES UNDER THIS AGREEMENT.  TO ALL
CERTIFICATES DEPOSITED BY THE HOLDER WITH THE COMPANY, THERE SHALL BE ATTACHED A
STOCK POWER OR STOCK POWERS, DULY EXECUTED BY THE HOLDER IN BLANK, CONSTITUTING
AND APPOINTING THE COMPANY HIS ATTORNEY TO TRANSFER SUCH STOCK ON THE BOOKS OF
THE COMPANY.  THE COMPANY SHALL HOLD SUCH CERTIFICATES AND STOCK POWERS FOR THE
PURPOSES OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
THE COMPANY MAY ELECT TO HAVE THE RESTRICTED SHARES, INCLUDING, WITHOUT
LIMITATION, ANY ADDITIONAL SHARES OF STOCK, PROPERTY OR SECURITIES DESCRIBED IN
PARAGRAPHS 6 AND 7 HEREOF, ISSUED IN BOOK-ENTRY IN THE COMPANY’S STOCK RECORD
BOOKS.  THE HOLDER SHALL CONTINUE TO BE THE OWNER OF THE RESTRICTED SHARES,
DESPITE

 

2

--------------------------------------------------------------------------------



 


SUCH DEPOSIT AND STOCK POWERS OR BOOK-ENTRY ISSUANCE, AND SHALL BE ENTITLED TO
EXERCISE ALL RIGHTS OF OWNERSHIP IN SUCH RESTRICTED SHARES, SUBJECT, HOWEVER, TO
THE PROVISIONS OF THIS AGREEMENT.


 


(B)                                 IN PERFORMING ITS DUTIES UNDER THIS
AGREEMENT, THE COMPANY SHALL BE ENTITLED TO RELY UPON ANY STATEMENT, NOTICE, OR
OTHER WRITING THAT IT SHALL IN GOOD FAITH BELIEVE TO BE GENUINE AND TO BE SIGNED
OR PRESENTED BY A PROPER PARTY OR PARTIES OR ON OTHER EVIDENCE OR INFORMATION
DEEMED BY HIM TO BE RELIABLE.  IN NO EVENT SHALL THE COMPANY BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED IN GOOD FAITH.  THE COMPANY MAY CONSULT WITH ITS COUNSEL
OR COUNSEL OF ANY OF THE OTHER PARTIES HERETO AND, WITHOUT LIMITING THE
GENERALITY OF THE PRECEDING SENTENCE, SHALL NOT BE HELD LIABLE FOR ANY ACTION
TAKEN OR OMITTED IN GOOD FAITH ON ADVICE OF SUCH COUNSEL.


 

It is further agreed that if any controversy arises, between the parties hereto
or with any third person, with respect to the Restricted Shares or any part of
the subject matter of this Agreement, its terms or conditions, the Company shall
not be required to take any actions in the premises, but may await the
settlement of any such controversy by final appropriate legal proceedings or
otherwise as it may require, notwithstanding anything in this Agreement to the
contrary, and in such event the Company shall not be liable for interest or
damages.

 

In the event that a dispute should arise with respect to the delivery, right to
possession, and/or ownership of the certificates held by the Company
representing the Restricted Shares, the Company is authorized to retain such
certificates and evidences in its possession, or any portion thereof, without
liability to anyone, until such dispute shall have been settled either by mutual
written agreement of the parties concerned or by final order, decree or judgment
of a court of competent jurisdiction after the time for appeal has expired and
no appeal has been perfected, but the Company shall be under no duty whatsoever
hereunder to institute or defend any such proceedings.

 

The provisions of this Paragraph 3(b) shall survive the expiration or earlier
termination of this Agreement.

 


4.                                       RESTRICTION ON TRANSFER.  OTHER THAN AS
SET FORTH IN THE PRECEDING PARAGRAPHS OF THIS AGREEMENT WITH RESPECT TO
TRANSFERS TO THE COMPANY, THE HOLDER SHALL NOT SELL, ASSIGN, TRANSFER, PLEDGE,
HYPOTHECATE, MORTGAGE, ENCUMBER OR OTHERWISE DISPOSE OF, VOLUNTARILY OR
INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE (COLLECTIVELY, “TRANSFER”), ANY
OF THE RESTRICTED SHARES OR ANY INTEREST THEREIN, UNLESS AND UNTIL SUCH
RESTRICTED SHARES ARE NO LONGER SUBJECT TO FORFEITURE UNDER PARAGRAPH 2 AND,
ACCORDINGLY, THE RESTRICTION PERIOD WITH RESPECT TO SUCH SHARES HAS TERMINATED.


 


5.                                       RIGHT OF FIRST REFUSAL.


 


(A)                                  IN ADDITION TO THE OTHER RESTRICTIONS ON
TRANSFER SET FORTH IN PARAGRAPHS 2 AND 4 OF THIS AGREEMENT, THE COMPANY SHALL
HAVE A RIGHT OF FIRST REFUSAL WITH RESPECT TO ANY RESTRICTED SHARES THE HOLDER
WISHES TO SELL.  THE HOLDER SHALL PROVIDE THE COMPANY WITH NOTICE, SENT BY
ELECTRONIC MAIL TO THE FOLLOWING EMAIL ADDRESSES (OR SUCH OTHER EMAIL ADDRESSES
AS THE COMPANY INFORMS THE HOLDER):  [                          ] (THE “HOLDER
NOTICE”), OF THE HOLDER’S BONA FIDE INTENT TO TRANSFER SOME OR ALL OF THE VESTED
RESTRICTED SHARES (THE “OFFERED SHARES”), AND THE COMPANY SHALL HAVE THE RIGHT,
AS FURTHER DESCRIBED IN THIS PARAGRAPH 5 (THE “PURCHASE RIGHT”), TO

 

3

--------------------------------------------------------------------------------



 


PURCHASE ALL OF THE OFFERED SHARES FROM THE HOLDER AT A PURCHASE PRICE PER SHARE
(THE “PURCHASE PRICE”) EQUAL TO CLOSING PRICE OF THE COMPANY’S COMMON STOCK ON
THE RECEIPT DATE.  THE “RECEIPT DATE” SHALL BE (I) THE TRADING DAY THAT THE
COMPANY RECEIVES THE HOLDER NOTICE, IF THE TIME THAT THE COMPANY RECEIVES SUCH
HOLDER NOTICE IS ON OR BEFORE 5:00 PM, OR (II) THE FIRST TRADING DAY FOLLOWING
THE DATE OF SUCH RECEIPT, IF THE TIME OF SUCH RECEIPT IS AFTER 5:00 PM. SUCH
HOLDER NOTICE MAY ONLY BE PROVIDED ON A DATE WHEN THE TRANSFER OF THE OFFERED
SHARES ARE NOT OTHERWISE SUBJECT TO ANY OTHER APPLICABLE RESTRICTIONS ON SUCH
TRANSFER, INCLUDING COMPANY “BLACKOUT PERIODS.”


 


(B)                                 FOR THE PURPOSE OF THIS SECTION 5, (I) THE
TIME AND DATE OF RECEIPT BY THE COMPANY OF ANY NOTICE BY ELECTRONIC MAIL SHALL
BE CONCLUSIVELY DETERMINED BY REFERENCES TO THE LOGS OF THE COMPANY’S INCOMING
MAIL SERVER, (II) THE TIME AND DATE OF SENDING BY THE COMPANY OF ANY NOTICE BY
ELECTRONIC MAIL SHALL BE CONCLUSIVELY DETERMINED BY REFERENCES TO THE LOGS OF
THE COMPANY’S OUTGOING MAIL SERVER, (III) ALL TIMES SHALL BE MEASURED IN EASTERN
DAYLIGHT TIME OR EASTERN STANDARD TIME, AS APPLICABLE IN THE COMMONWEALTH OF
MASSACHUSETTS ON THE MEASUREMENT DATE, AND (IV) A HOLDER’S E-MAIL ADDRESS SHALL
BE THE E-MAIL ADDRESS IDENTIFIED IN THE APPLICABLE HOLDER NOTICE (WHICH SHALL BE
DEEMED TO BE THE “REPLY-TO:” ADDRESS OF SUCH HOLDER NOTICE UNLESS SUCH HOLDER
SPECIFIES DIFFERENTLY IN SUCH HOLDER NOTICE).


 


(C)                                  THE COMPANY SHALL BE DEEMED TO HAVE
EXERCISED (A “DEEMED EXERCISE”) THE PURCHASE RIGHT WITH RESPECT TO ALL OF THE
OFFERED SHARES DESCRIBED IN A HOLDER NOTICE, UNLESS THE COMPANY SENDS NOTICE,
BEFORE 9:30 AM ON THE FIRST TRADING DAY FOLLOWING THE RECEIPT DATE OF SUCH
HOLDER NOTICE (SUCH TIME ON SUCH DAY, THE “EXERCISE TIME LIMIT”) AND BY
ELECTRONIC MAIL TO THE APPLICABLE HOLDER’S E-MAIL ADDRESS, OF THE COMPANY’S
INTENT NOT TO EXERCISE THE PURCHASE RIGHT WITH RESPECT TO THE OFFERED SHARES.
THE FOREGOING NOTWITHSTANDING, IF, AT ANY TIME PRIOR TO RECEIVING SUCH HOLDER
NOTICE, THE COMPANY HAS PROVIDED SUCH HOLDER WITH NOTICE (A “SUSPENSION
NOTICE”), WHICH NOTICE HAS NOT BEEN SUBSEQUENTLY REVOKED BY THE COMPANY, THAT
DEEMED EXERCISES HAVE BEEN SUSPENDED FOR A PERIOD OF TIME THAT INCLUDES SUCH
RECEIPT DATE, THE COMPANY MAY NOT EXERCISE (AND MAY NOT BE HELD BY SUCH HOLDER
TO HAVE EXERCISED) THE PURCHASE RIGHT WITH RESPECT TO SUCH HOLDER NOTICE BY
DEEMED EXERCISE. IF SUCH A SUSPENSION NOTICE IS IN EFFECT, THE COMPANY MAY
EXERCISE THE PURCHASE RIGHT WITH RESPECT TO ALL SUCH OFFERED SHARES BY (AND ONLY
BY) SENDING NOTICE, BEFORE THE EXERCISE TIME LIMIT AND BY ELECTRONIC MAIL TO
SUCH HOLDER’S E-MAIL ADDRESS, OF THE COMPANY’S INTENT TO EXERCISE THE PURCHASE
RIGHT WITH RESPECT TO THE OFFERED SHARES.


 


(D)                                 THE SALE OF THE OFFERED SHARES TO BE SOLD TO
THE COMPANY PURSUANT TO THIS PARAGRAPH 5 SHALL BE MADE AT THE PRINCIPAL
EXECUTIVE OFFICE OF THE COMPANY ON OR BEFORE THE TENTH (10TH) DAY FOLLOWING THE
DATE OF THE EXERCISE TIME LIMIT (OR IF SUCH TENTH (10TH) DAY IS NOT A BUSINESS
DAY, THEN ON THE NEXT SUCCEEDING BUSINESS DAY).  SUCH SALE SHALL BE EFFECTED BY
RELEASE FROM ESCROW AND DELIVERY TO THE COMPANY OF (I) A CERTIFICATE OR
CERTIFICATES EVIDENCING THE OFFERED SHARES TO BE PURCHASED BY IT, AND (II) STOCK
ASSIGNMENTS THEREFOR ENDORSED BY THE HOLDER FOR TRANSFER TO THE COMPANY, AGAINST
PAYMENT BY THE COMPANY TO THE HOLDER OF THE AGGREGATE PURCHASE PRICE FOR THE
OFFERED SHARES TO BE PURCHASED BY THE COMPANY.  THE COMPANY SHALL HAVE SATISFIED
ITS PAYMENT OBLIGATION HEREUNDER BY DELIVERING TO THE HOLDER THE AGGREGATE
PURCHASE PRICE IN PERSON OR BY REGISTERED MAIL, RETURN RECEIPT REQUESTED, TO THE
HOLDER’S ADDRESS APPEARING IN THE COMPANY’S RECORDS.

 

4

--------------------------------------------------------------------------------



 


(E)                                  AFTER THE TIME AT WHICH ANY OF THE OFFERED
SHARES ARE REQUIRED TO BE DELIVERED TO THE COMPANY FOR PURCHASE BY THE COMPANY
PURSUANT TO SUBPARAGRAPH (D) ABOVE, THE COMPANY SHALL NOT PAY ANY FURTHER
DIVIDENDS TO THE HOLDER ON ACCOUNT OF SUCH OFFERED SHARES NOR PERMIT THE HOLDER
TO EXERCISE ANY OF THE PRIVILEGES OR RIGHTS OF A STOCKHOLDER WITH RESPECT TO
SUCH OFFERED SHARES, BUT SHALL, IN SO FAR AS PERMITTED BY LAW, TREAT THE COMPANY
AS THE OWNER OF SUCH OFFERED SHARES AND TRANSFER TO ITS OWN NAME SUCH OFFERED
SHARES, WITHOUT FURTHER ACTION BY THE HOLDER.


 


(F)                                    FOR A PERIOD OF NINETY (90) DAYS
FOLLOWING THE DATE OF THE EXERCISE TIME LIMIT, THE HOLDER MAY TRANSFER, FREE OF
THE PURCHASE RIGHT BUT SUBJECT TO ANY OTHER APPLICABLE RESTRICTIONS ON SUCH
TRANSFER, INCLUDING COMPANY “BLACKOUT PERIODS,” ANY OFFERED SHARES NEITHER
PURCHASED NOR THE SUBJECT OF A PENDING PURCHASE BY THE COMPANY PURSUANT TO
SUBPARAGRAPH (D) ABOVE; PROVIDED, HOWEVER, THAT IF SUCH TRANSFER IS NOT
CONSUMMATED IN SUCH NINETY (90) DAY PERIOD, ANY PROPOSED TRANSFER OF ANY
RESTRICTED SHARES BY THE HOLDER SHALL AGAIN BECOME SUBJECT TO THE PURCHASE RIGHT
ON THE TERMS AND CONDITIONS SET FORTH IN THIS PARAGRAPH 5.


 


(G)                                 ANY RESTRICTED SHARES THAT HAVE VESTED
PURSUANT TO PARAGRAPH 1 MAY, WITHOUT COMPLIANCE WITH THE OTHER PROVISIONS OF
THIS PARAGRAPH 5, BE TRANSFERRED BY THE HOLDER TO A MEMBER OF THE HOLDER’S
IMMEDIATE FAMILY, A FAMILY PARTNERSHIP, OR A FAMILY TRUST OR, ON THE HOLDER’S
DEATH, TO THE HOLDER’S ESTATE OR THOSE ENTITLED TO A DISTRIBUTION OF RESTRICTED
SHARES UNDER THE LAWS OF DESCENT AND DISTRIBUTION; PROVIDED, HOWEVER, THAT
RESTRICTED SHARES THAT ARE SO TRANSFERRED SHALL REMAIN SUBJECT TO THE PURCHASE
RIGHT AND, AS A CONDITION TO ANY TRANSFER, THE HOLDER OR THE HOLDER’S LEGAL
REPRESENTATIVE SHALL OBTAIN A WRITTEN AGREEMENT FROM THE PROPOSED TRANSFEREE OR
TRANSFEREES BY WHICH SUCH TRANSFEREE AGREES OR TRANSFEREES AGREE TO BE BOUND BY
THIS PARAGRAPH 5.


 


6.                                       STOCK DIVIDENDS AND CERTAIN OTHER
ISSUANCES AND PAYMENTS.  IF THE COMPANY SHALL PAY A STOCK DIVIDEND ON, OR HAVE A
MERGER, CONSOLIDATION, CAPITAL REORGANIZATION OR RECAPITALIZATION IN WHICH,
WHILE EXISTING COMMON STOCK REMAINS OUTSTANDING, NEW STOCK IS ISSUED WITH
RESPECT TO ANY OF THE COMMON STOCK, THE SHARES OF STOCK OF THE COMPANY ISSUED IN
PAYMENT OF SUCH DIVIDEND ON, OR ISSUED IN CONNECTION WITH SUCH MERGER,
CONSOLIDATION, CAPITAL REORGANIZATION OR RECAPITALIZATION SHALL BE ADDED TO, AND
DEEMED PART OF, THE RESTRICTED SHARES FOR ALL PURPOSES OF THIS AGREEMENT.  IF
THE COMPANY SHALL MAKE A DISTRIBUTION OF PROPERTY OTHER THAN CASH ON ANY OF THE
COMMON STOCK, OR SHALL DISTRIBUTE TO ITS STOCKHOLDERS SHARES OF STOCK OF ANOTHER
CORPORATION, THE PROPERTY OR SHARES OF STOCK OF SUCH OTHER CORPORATION
DISTRIBUTED WITH RESPECT TO THE RESTRICTED SHARES SHALL BE ADDED TO AND DEEMED
PART OF THE RESTRICTED SHARES FOR ALL PURPOSES OF THIS AGREEMENT.  REFERENCES IN
PARAGRAPH 3 TO ADDITIONAL SHARES OF STOCK AND CERTIFICATES FOR SUCH SHARES AS
DESCRIBED IN PARAGRAPHS 6 AND 7 AND STOCK POWERS THEREFOR SHALL BE DEEMED TO
INCLUDE, WITHOUT LIMITATION, REFERENCE TO SUCH PROPERTY AND INSTRUMENTS
EVIDENCING SUBSTITUTED SECURITIES DESCRIBED IN PARAGRAPH 7 AND TO APPROPRIATE
INSTRUMENTS OF TRANSFER THEREFOR, RESPECTIVELY.  IN THE EVENT OF ANY SUCH
DIVIDEND, MERGER, CONSOLIDATION, CAPITAL REORGANIZATION OR RECAPITALIZATION IN
WHICH WHILE EXISTING COMMON STOCK REMAINS OUTSTANDING, NEW STOCK IS ISSUED, OR
IN THE EVENT OF ANY SUCH DISTRIBUTION OF PROPERTY OR SHARES OF ANOTHER
CORPORATION, UNVESTED RESTRICTED SHARES SHALL REMAIN SUBJECT TO FORFEITURE AS
SET FORTH ABOVE, BUT THE PROVISIONS HEREOF SHALL BE APPROPRIATELY ADJUSTED BY
THE COMPANY SO THAT THEY WILL CONTINUE TO APPLY WITH SIMILAR EFFECT TO SUCH NEW
RESTRICTED SHARES.

 

5

--------------------------------------------------------------------------------



 


7.                                       STOCK SPLITS, RECAPITALIZATIONS AND
OTHER EVENTS.  IF THE OUTSTANDING SHARES OF THE COMMON STOCK SHALL BE SUBDIVIDED
INTO A GREATER NUMBER OF SHARES OR COMBINED INTO A SMALLER NUMBER OF SHARES, OR
IN THE EVENT OF A RECLASSIFICATION OF THE OUTSTANDING SHARES OF COMMON STOCK, OR
IF THE COMPANY SHALL BE A PARTY TO ANY MERGER, CONSOLIDATION, RECAPITALIZATION
OR CAPITAL REORGANIZATION IN WHICH SECURITIES ARE ISSUED IN EXCHANGE FOR THE
RESTRICTED SHARES, THERE SHALL BE SUBSTITUTED FOR THE RESTRICTED SHARES
HEREUNDER SUCH AMOUNT AND KIND OF SECURITIES AS ARE ISSUED IN SUCH SUBDIVISION,
COMBINATION, RECLASSIFICATION, MERGER, CONSOLIDATION, RECAPITALIZATION OR
CAPITAL REORGANIZATION WITH RESPECT TO THE RESTRICTED SHARES OUTSTANDING
IMMEDIATELY PRIOR THERETO, AND THEREAFTER SUCH SECURITIES SHALL FOR ALL PURPOSES
BE DEEMED THE RESTRICTED SHARES HEREUNDER.  IN ANY SUCH EVENT, THE UNVESTED
RESTRICTED SHARES SHALL REMAIN SUBJECT TO FORFEITURE AS SET FORTH ABOVE, BUT THE
PROVISIONS HEREOF SHALL BE APPROPRIATELY ADJUSTED BY THE COMPANY SO THAT THEY
WILL CONTINUE TO APPLY WITH SIMILAR EFFECT TO SUCH NEW RESTRICTED SHARES.


 


8.                                       NO TRANSFER IN VIOLATION OF AGREEMENT. 
THE COMPANY SHALL NOT BE REQUIRED TO TRANSFER ANY OF THE RESTRICTED SHARES ON
ITS BOOKS WHICH SHALL PURPORTEDLY HAVE BEEN SOLD, ASSIGNED OR OTHERWISE
TRANSFERRED IN VIOLATION OF THIS AGREEMENT, OR TO TREAT AS OWNER OF SUCH SHARES,
OR TO ACCORD THE RIGHT TO VOTE AS SUCH OWNER OR TO PAY DIVIDENDS TO, ANY PERSON
OR ENTITY TO WHICH ANY SUCH SHARES SHALL PURPORTEDLY HAVE BEEN SOLD, ASSIGNED OR
OTHERWISE TRANSFERRED IN VIOLATION OF THIS AGREEMENT.  ADDITIONALLY, IF ANY
TRANSFER OF RESTRICTED SHARES IS MADE OR ATTEMPTED IN VIOLATION OF THIS
AGREEMENT, THE COMPANY SHALL HAVE THE RIGHT TO PURCHASE SUCH SHARES FROM THE
OWNER THEREOF OR HIS TRANSFEREE AT ANY TIME BEFORE OR AFTER THE TRANSFER, AS
PROVIDED IN PARAGRAPH 5 HEREOF.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE
RESTRICTIONS ON TRANSFER IMPOSED BY THIS AGREEMENT SHALL APPLY NOT ONLY TO
VOLUNTARY TRANSFERS BUT ALSO TO INVOLUNTARY TRANSFERS, BY OPERATION OF LAW OR
OTHERWISE.  THE HOLDER SHALL PAY ALL LEGAL FEES AND EXPENSES OF THE COMPANY
ARISING OUT OF OR RELATING TO ANY PURPORTED SALE, ASSIGNMENT OR TRANSFER OF ANY
RESTRICTED SHARES IN VIOLATION OF THIS AGREEMENT.


 


9.                                       LEGEND.


 


(A)                                  SHARES SUBJECT TO FORFEITURE.  THE
CERTIFICATES REPRESENTING ANY SHARES OF THE RESTRICTED SHARES TO BE ISSUED TO
THE HOLDER THAT ARE SUBJECT TO FORFEITURE SHALL HAVE ENDORSED THEREON, IN
ADDITION TO ANY OTHER LEGENDS THEREON, LEGENDS SUBSTANTIALLY IN THE FOLLOWING
FORM:


 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER, FORFEITURE TO THE CORPORATION, AND THE CORPORATION’S RIGHT OF FIRST
REFUSAL, AS SET FORTH IN A RESTRICTED STOCK AGREEMENT BETWEEN THE CORPORATION
AND THE REGISTERED HOLDER HEREOF, A COPY OF WHICH WILL BE PROVIDED TO THE HOLDER
HEREOF BY THE CORPORATION UPON WRITTEN REQUEST AND WITHOUT CHARGE.


 


(B)                                 ALL OTHER RESTRICTED SHARES. THE
CERTIFICATES REPRESENTING ANY SHARES OF THE RESTRICTED SHARES TO BE ISSUED TO
THE HOLDER THAT ARE NOT SUBJECT TO FORFEITURE SHALL HAVE ENDORSED THEREON, IN
ADDITION TO ANY OTHER LEGENDS THEREON, LEGENDS SUBSTANTIALLY IN THE FOLLOWING
FORM:

 

The securities represented by this certificate are subject to restrictions on
transfer and the Corporation’s right of first refusal, as set forth in a
restricted stock agreement between the Corporation and the registered holder
hereof, a copy of which will be provided to the holder hereof by the Corporation
upon written request and without charge.

 

6

--------------------------------------------------------------------------------



 


10.                                 SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE DETERMINED TO BE INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE
BY ANY COURT OF COMPETENT JURISDICTION, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED
THEREBY.  ANY INVALID, ILLEGAL OR UNENFORCEABLE PROVISION OF THIS AGREEMENT
SHALL BE SEVERABLE, AND AFTER ANY SUCH SEVERANCE, ALL OTHER PROVISIONS HEREOF
SHALL REMAIN IN FULL FORCE AND EFFECT.


 


11.                                 EQUITABLE RELIEF.  THE HOLDER ACKNOWLEDGES
THAT MONEY DAMAGES ALONE WILL NOT ADEQUATELY COMPENSATE THE COMPANY FOR BREACH
OF ANY OF THE HOLDER’S COVENANTS AND AGREEMENTS HEREIN AND, THEREFORE, AGREES
THAT IN THE EVENT OF THE BREACH OR THREATENED BREACH OF ANY SUCH COVENANT OR
AGREEMENT, IN ADDITION TO ALL OTHER REMEDIES AVAILABLE TO THE COMPANY, AT LAW,
IN EQUITY OR OTHERWISE, THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE RELIEF
COMPELLING SPECIFIC PERFORMANCE OF, OR OTHER COMPLIANCE WITH, THE TERMS HEREOF.


 


12.                                 TAX MATTERS.  THE HOLDER WILL BE LIABLE FOR
ANY AND ALL TAXES, INCLUDING, WITHOUT LIMITATION, WITHHOLDING TAXES, ARISING OUT
OF THE GRANT OR THE VESTING OF THE RESTRICTED SHARES HEREUNDER, AND SHALL BE
SOLELY RESPONSIBLE FOR OBTAINING SUCH TAX TREATMENT OF THE RESTRICTED SHARES AND
OF HOLDER’S RECEIPT THEREOF AS THE HOLDER MAY DESIRE, INCLUDING, WITHOUT
LIMITATION, ANY TIMELY FILING OF AN ELECTION UNDER SECTION 83(B) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED.


 


(A)                                  THE HOLDER WILL PROVIDE THE COMPANY WITH
ALL INFORMATION THAT THE COMPANY SHALL REQUEST IN CONNECTION WITH THE HOLDER’S
RECEIPT OF THE RESTRICTED SHARES, AND ANY SUBSEQUENT SALE(S) OR OTHER
DISPOSITION(S) THEREOF IN ORDER FOR THE COMPANY TO SATISFY TAX, ACCOUNTING AND
SECURITIES LAWS REPORTING AND OTHER REGULATORY REQUIREMENTS.  INFORMATION WITH
RESPECT TO SALE(S) OR DISPOSITION(S) OF RESTRICTED SHARES BY THE HOLDER SHOULD
BE DELIVERED TO THE COMPANY BEFORE THE END OF THE MONTH WITHIN WHICH THEY
OCCURRED.  INFORMATION SHOULD BE PROVIDED TO THE ATTENTION OF THE COMPANY’S
GENERAL COUNSEL OR, IN HIS ABSENCE, TO ITS CHIEF FINANCIAL OFFICER.


 


(B)                                 ANY OTHER PROVISION OF THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, THE HOLDER SHALL DEFEND, INDEMNIFY AND HOLD THE
COMPANY HARMLESS FROM AND AGAINST ANY AND ALL DAMAGES, COSTS, EXPENSES, FINES,
PENALTIES, REASONABLE ATTORNEY’S FEES AND CLAIMS OF EVERY KIND OR NATURE ARISING
FROM THE HOLDER’S FAILURE TO PROVIDE ANY INFORMATION REQUIRED HEREUNDER OR TO
PAY ANY TAX AMOUNTS PROMPTLY AND WHEN DUE.


 


(C)                                  SECTION 83(B) TAX ELECTION.  HOLDER
ACKNOWLEDGES THAT THE COMPANY HAS ADVISED THE HOLDER OF THE POSSIBILITY OF
MAKING AN ELECTION UNDER SECTION 83(B) OF THE CODE WITH RESPECT TO THE
RESTRICTED SHARES.  THE HOLDER SHOULD CONSULT WITH HIS OR HER TAX ADVISOR TO
DETERMINE THE TAX CONSEQUENCES OF ACQUIRING THE RESTRICTED SHARES AND THE
POTENTIAL ADVANTAGES AND POTENTIAL DISADVANTAGES OF FILING THE
SECTION 83(B) ELECTION IN LIGHT OF THE HOLDER’S INDIVIDUAL CIRCUMSTANCES.  THE
HOLDER ACKNOWLEDGES THAT IT IS HIS OR HER SOLE RESPONSIBILITY, AND NOT THAT OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, TO FILE A TIMELY ELECTION UNDER
SECTION 83(B) AND THAT THE RIGHT TO MAKE SUCH AN ELECTION WILL BE LOST IF NOTICE
OF SUCH ELECTION IS NOT TIMELY FILED.


 


(D)                                 HOLDER SHALL, NO LATER THAN THE DATE AS OF
WHICH THE VALUE OF ANY RESTRICTED SHARES FIRST BECOMES INCLUDABLE IN THE GROSS
INCOME OF THE HOLDER FOR FEDERAL INCOME TAX

 

7

--------------------------------------------------------------------------------



 


PURPOSES, PAY TO THE COMPANY, OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY
REGARDING PAYMENT OF ANY FEDERAL, STATE, LOCAL AND/OR PAYROLL TAXES OF ANY KIND
REQUIRED BY LAW TO BE WITHHELD AS A RESULT THEREOF.  THE COMPANY AND ITS
AFFILIATES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY
SUCH TAXES FROM ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE HOLDER.


 


13.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
UNDER THIS AGREEMENT SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY
GIVEN (A) UPON PERSONAL DELIVERY, (B) ON THE FIRST BUSINESS DAY AFTER BEING SENT
BY EXPRESS MAIL OR A NATIONALLY RECOGNIZED OVERNIGHT COURIER SERVICE, (C) UPON
TRANSMISSION BY FACSIMILE WITH RECEIPT CONFIRMED, OR (D) ON THE THIRD BUSINESS
DAY AFTER BEING SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID.  TO BE EFFECTIVE, ANY SUCH NOTICE SHALL BE ADDRESSED, IF TO THE
COMPANY, AT ITS PRINCIPAL OFFICE, AND IF TO THE HOLDER AT THE LAST ADDRESS OF
RECORD ON THE BOOKS OF THE COMPANY OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE BY TEN (10) DAYS PRIOR WRITTEN NOTICE TO THE OTHER PARTY HERETO.


 


14.                                 BENEFIT OF THE AGREEMENT.  THE RIGHTS AND
OBLIGATIONS OF THE HOLDER HEREUNDER ARE PERSONAL TO THE HOLDER, AND EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, SUCH RIGHTS AND OBLIGATIONS MAY NOT BE
ASSIGNED OR DELEGATED BY THE HOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY.  ANY ASSIGNMENT OR DELEGATION OF SUCH RIGHTS AND OBLIGATIONS OF THE
HOLDER ABSENT SUCH CONSENT SHALL BE VOID AND OF NO FORCE OR EFFECT.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE LEGAL
REPRESENTATIVES, SUCCESSORS AND ASSIGNS OF THE COMPANY AND THE HEIRS, LEGAL
REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS OF THE HOLDER.  THE RIGHTS AND
REMEDIES OF THE COMPANY HEREUNDER SHALL BE CUMULATIVE AND IN ADDITION TO ALL
OTHER RIGHTS AND REMEDIES THE COMPANY MAY HAVE, AT LAW, IN EQUITY, BY CONTRACT
OR OTHERWISE.  NO MODIFICATION, RENEWAL, EXTENSION, WAIVER OR TERMINATION OF
THIS AGREEMENT OR ANY OF THE PROVISIONS HEREIN CONTAINED SHALL BE BINDING UPON
THE COMPANY UNLESS MADE IN WRITING AND SIGNED BY A DULY AUTHORIZED OFFICER OF
THE COMPANY.


 


15.                                 CHOICE OF LAW AND FORUM.  THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
SUBSTANTIVE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.  ALL LITIGATION ARISING FROM OR RELATING TO
THIS AGREEMENT SHALL BE FILED AND PROSECUTED BEFORE ANY COURT OF COMPETENT
SUBJECT MATTER JURISDICTION LOCATED IN BOSTON, MASSACHUSETTS.  THE HOLDER
CONSENTS TO THE JURISDICTION OF SUCH COURTS OVER HIM, STIPULATES TO THE
CONVENIENCE, EFFICIENCY AND FAIRNESS OF PROCEEDING IN SUCH COURTS, AND COVENANTS
NOT TO ALLEGE OR ASSERT THE INCONVENIENCE, INEFFICIENCY OR UNFAIRNESS OF
PROCEEDING IN SUCH COURTS.


 


16.                                 CONSTRUCTION.  THE GENDERS AND NUMBERS USED
IN THIS AGREEMENT ARE USED AS REFERENCE TERMS ONLY AND SHALL APPLY WITH THE SAME
EFFECT WHETHER THE PARTIES ARE OF THE MASCULINE, NEUTER OR FEMININE GENDER,
CORPORATE OR OTHER FORM, AND THE SINGULAR SHALL LIKEWISE INCLUDE THE PLURAL.


 

*          *          *

 

8

--------------------------------------------------------------------------------
